DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 02/17/22. Claims 1-18 and 25 are withdrawn and claims 19-24 along with newly added claims 26 and 27 are pending. It is noted that newly added claim 27 is drawn to a different elected embodiment and therefore withdrawn at this time as detailed below. Claims 19-24 and 26 are examined herein.

Election/Restrictions
Applicant’s elected the species as identified in Fig. 3A, 3B and the embodiment with the sensor being disposed on the garment (see election by applicant dated 1/17/21).
Newly submitted claim 27 is not directed to elected species Fig. 3A and 3B, but is directed to a non-elected species as represented in Figs. 4A, 4B, 5A, 5B and 6. Therefore, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of the limitation “the third compression rating is less than the first compression rating and similar to the second compression rating” would be. What is required of the compression rating to read on the term “similar”? How different can the compression rating be and still be considered “similar”. The applicant does not define in the specification any parameters of what is required of the compression ratings to be considered similar. 

Claim 21 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites a limitation that is already recited in claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US 2016/0076175) in view of Scheffler et al. (US 2012/0246795).
In regard to claim 19 and 26, Rock et al. teaches a garment (shirt garment: 10 as seen in Figures 4D) comprising: a first fabric portion configured to be placed in contact with a chest of a wearer (compression region: 20b) and having a first compression rating (paragraph 0024 details the compression ratings of the compression regions); an second fabric portion extending downward from the first fabric portion and configured to be positioned about an abdominal 
However, Rock et al. fails to teach the garment being a biosensing garment with a sensor assembly disposed on an interior surface of the first fabric portion and configured to be placed in contact with a portion of skin of the wearer.
Scheffler et al. teaches a biosensing garment, wherein the garment is a compression shirt (paragraph 0066), wherein a sensor assembly is disposed on an interior surface of at least one of the main chest portion, configured to be placed in contact with a portion of skin of the wearer (paragraphs 0085-0086; Figs 3, 5 and 7, identifier 400: sensor).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shirt garment of Rock et al. with the sensor of Scheffler et al., since the shirt of Rock et al. provided with a sensor would provide a garment that is capable of monitoring a user’s physiological data during wear (Scheffler et al.: paragraph 0065). Here we are taking one well-known compression shirt structure (Rock et al.) and adding the well-known 

 	In regard to claim 20, the combined references teach wherein the respective compression ratings are substantially uniform across the first fabric portion, the second fabric portion, the third fabric portion, and the fourth fabric portion (Rock et al.: Figure 4D, identifiers 20b, 30a, 30b and 20C teach a substantially uniform compression: see paragraph 0024).  

 	In regard to claim 21, the combined reference teach further comprising at least one fifth fabric portion configured to be positioned at least partially about at least one shoulder of the wearer, the fifth fabric portion having a fifth compression rating (Rock: shirt 10 in figures 4D has shoulder portions made of a compression region 20a and as detailed in paragraph 0024).  

 	In regard to claim 22, Rock et al. teaches the compression ratings along each of the portions as discussed in paragraph 0024. Further, Rock et al. teaches the compression ratings being minimal at both ends and higher in the central areas (see bottom of paragraph 0023 detailing tailoring the compression so that the lowest compression areas are at the ends of the garment and a central portion of the garment would have the highest compression). Here the portion of the garment with the highest compression would be in the center of the garment (section 206b and seen in figure 4D). However, Rock et al. fails to teach the specific compression ratings of each portion as claimed. 
 	It is noted that the compression ratings of the instant application and Rock et al. are depend upon the garment in relation to a specific user’s body when worn (Rock: paragraph 0035 bottom and Applicant’s specification: paragraph 0032 and 0043). The disclosed compression ratings of Rock et al. are examples of compression ratings and therefore Rock et al. is not limited to the ranges and rating as disclosed in paragraph 0024. Further, Rock teaches 

 	In regard to claim 23, Rock et al. teaches the compression ratings along each of the portions as discussed in paragraph 0024. Further, Rock et al. teaches the compression ratings being minimal at both ends and higher in the central areas (see bottom of paragraph 0023 detailing tailoring the compression so that the lowest compression areas are at the ends of the garment and a central portion of the garment would have the highest compression). Here the portion of the garment with the highest compression would be in the center of the garment 
 	It is noted that the compression ratings of the instant application and Rock et al. are depend upon the garment in relation to a specific user’s body when worn (Rock: paragraph 0035 bottom and Applicant’s specification: paragraph 0032 and 0043). The disclosed compression ratings of Rock et al. are examples of compression ratings and therefore Rock et al. is not limited to those ratings. Rock teaches a garment that provides a tailored compression profile along the length of the compression garment so that both ends of the garment have minimal amount of pressure (compression rating) and maximum pressure (compression rating)  provided in the central portion (see bottom of paragraph 0023 and Fig. 4D). In Fig. 4D, Rock teaches a first fabric section having a compression rating that is larger than the compression ratings of the second and third fabric portions and the fourth fabric portion having a compression rating less than the third fabric portion compression rating (sere figures 4D and paragraph 0023). Therefore due to the compression rating comparisons of each portion, the compression ratings of Rock et al. are capable of having a compression ratio between the first compression rating and the second compression rating of about 3, a compression ratio between the first compression rating and the third compression rating is about 3, and a compression ratio between the upper abdominal portion and the lower abdominal portion is about 2 as determined through routine optimization of the garment based on desired compressions on a specific user. It would have been obvious before the effective filing date to one having ordinary skill in the art through routine optimization to have determined the proper compression rating and ratios for each body portion based upon desired compression and the user’s body composition, size, shape, etc (see MPEP: 2144.05 (II)). Both Rock et al. and Applicant’s invention teach shirt garments with varying compression regions along the shirt to provide adequate compression to the user’s body as desired.

.  

Response to Arguments
Applicant's arguments filed 02/17/22 have been fully considered but they are not persuasive.
 	Applicant argues that Scheffler fails to teach the compression garment as detailed in amended claim 19. 
 	It is noted that the 102 rejection of claim 19 to Scheffler is moot, due to the amendments of the claims. Scheffler is used in the 103 rejection of Rock in view of Scheffler to reject the pending claims as detailed above. The use of Scheffler is directed to incorporating sensors into compression garments to monitor a user’s body during activity.

 	Applicant argues that Rock fails to teach the fabric portions and their compression ratings with respect to one another as amended into claim 19. 
 	Rock teaches the compression ratings with respect to one another as detailed above in the office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732